Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
Applicant is requested to renumber claims 9-37 to be claims 8-36 because there is no claim 8 in the listing claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Claims 1-7 and 9-37 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/KIET T NGUYEN/Primary Examiner, Art Unit 2881